     Case 1:18-cv-00768-NONE-SAB Document 59 Filed 04/15/20 Page 1 of 3


 1   CYNTHIA G. LAWRENCE (SBN 148927)
     TAHMINA YASSINE (SBN 285542)
 2   SIMS, LAWRENCE & ARRUTI
     2261 Lava Ridge Court
 3   Roseville, CA 95661
     Telephone: (916) 797-8881
 4   Facsimile: (916) 253-1544
     Email: cynthia@sims-law.net
 5          tahmina@sims-law.net

 6   WILLIAM E. McCOMAS 261640
     PASCUZZI, PASCUZZI & STOKER
 7   A Professional Corporation
     2377 West Shaw Avenue, Suite 101
 8   Fresno, California 93711
     Telephone: (559) 227-1100
 9   Facsimile: (559) 227-1290
     E-mail: wmccomas@pascuzzi.net
10
     Attorney for Defendants
11   POVERELLO HOUSE; NAOMI’S HOUSE

12

13                                  UNITED STATES STRICT COURT

14                               EASTERN DISTRICT OF CALIFORNIA

15
     JILL MCGEE, et al.,                               Case No. 1:18-CV-00768-NONE-SAB
16
                           Plaintiff,                  ORDER ON DEFENDANTS POVERELLO
17                                                     HOUSE AND NAOMI’S HOUSE’S REQUEST
            vs.                                        TO REDACT AND SEAL DOCUMENTS
18                                                     FILED IN SUPPORT OF MOTION FOR
     POVERELLO HOUSE; et al.,                          SUMMARY JUDGMENT, OR IN THE
19                                                     ALTERNATIVE, SUMMARY
                           Defendants.                 ADJUDICATION AS TO PLAINTIFF LYDIA
20                                                     CARRANZA
21
                                                       Complaint Filed: April 25, 2018
22                                                     Trial Date: August 18, 2020
23          After full consideration of the papers filed in support of Defendants POVERELLO

24   HOUSE and NAOMI HOUSE’S (collectively “Defendants”) Request to Redact and Seal

25   Documents Filed in Support of Motion for Summary Judgment, or in the alternative, Summary

26   Adjudication as to Plaintiff Jill McGee (“Request to Redact and Seal”), the Court finds as follows:

27          Good cause appearing therefor:

28   ///

                                                                                                    -1-
     ORDER ON REQUEST TO REDACT AND SEAL DOCUMENTS OF PLAINTIFF LYDIA CARRANZA
     Case 1:18-cv-00768-NONE-SAB Document 59 Filed 04/15/20 Page 2 of 3


 1          IT IS HEREBY ORDERED that Defendant’s Request to Redact and Seal is granted.

 2   Defendants shall submit redacted versions of the following records to the public docket:

 3          (1)     Defendants’ Memorandum of Points and Authorities in support of the Motion for

 4   Summary Judgment, or in the alternative, Summary Adjudication, redacting Plaintiff Carranza’s

 5   medical and mental health history and treatment;

 6          (2)     The following exhibits from Defendants’ Exhibit Index in support of the Motion

 7   for Summary Judgment, or in the alternative, Summary Adjudication:

 8                  (a)    “Resident House Complaint,” Exhibit J;

 9                  (b)    “Residential Incident Report,” Exhibit M;

10                  (c)    Plaintiff Lydia Carranza’s Medical and Mental Health Treatment Records,

11                         which were produced by Plaintiff in her response to Defendants’ Requests

12                         For Production of Documents (Set One), Exhibit U;

13                  (d)    Portions of the deposition testimony of Plaintiff Lydia Carranza, Exhibit V;

14                  (e)    Portions of the deposition testimony of Sara Mirhadi, Exhibit W;

15                  (f)    Portions of the deposition testimony of Eva Banuelos, Exhibit X;

16                  (g)    Plaintiff Lydia Carranza’s Medical and Mental Health Treatment Records,

17                         which were produced by subpoena, Exhibit Z.

18          (3)     Defendants’ Separate Statement of Undisputed Material Fact (“SSUMF”) in

19   support of their Motion for Summary Judgment, or in the alternative, Summary Adjudication,

20   specifically Undisputed Material Facts, Numbers 30 and 31, redacting facts that refer to Plaintiff’s

21   medical and mental health history and treatment.

22          Having found a “compelling reason” for sealing the requested documents, Defendants shall

23   submit unredacted versions of the following documents under seal to the Court:

24          (1)     Defendants’ Memorandum of Points and Authorities in support of the Motion for

25   Summary Judgment, or in the alternative, Summary Adjudication;

26          (2)     The following exhibits from Defendants’ Exhibit Index in support of the Motion

27   for Summary Judgment, or in the alternative, Summary Adjudication:

28                  (a)    “Resident House Complaint,” Exhibit J;

                                                                                                     -2-
     ORDER ON REQUEST TO REDACT AND SEAL DOCUMENTS OF PLAINTIFF LYDIA CARRANZA
     Case 1:18-cv-00768-NONE-SAB Document 59 Filed 04/15/20 Page 3 of 3


 1                 (b)    “Residential Incident Report,” Exhibit M;

 2                 (c)    Plaintiff Lydia Carranza’s Medical and Mental Health Treatment Records,

 3                 which were produced by Plaintiff in her response to Defendants’ Requests For

 4                 Production of Documents (Set One), Exhibit U;

 5                 (d)    Portions of the deposition testimony of Plaintiff Lydia Carranza, Exhibit V;

 6                 (e)    Portions of the deposition testimony of Sara Mirhadi;

 7                 (f)    Portions of the deposition testimony of Eva Banuelos, Exhibit X;

 8                 (g)    Plaintiff Lydia Carranza’s Medical and Mental Health Treatment Records,

 9                 which were produced by subpoena, Exhibit Z.

10          (3)    Defendants’ Separate Statement of Undisputed Material Fact (“SSUMF”) in

11   support of their Motion for Summary Judgment, or in the alternative, Summary Adjudication.

12
     IT IS SO ORDERED.
13

14      Dated:    April 15, 2020
                                                     UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                                                                  -3-
     ORDER ON REQUEST TO REDACT AND SEAL DOCUMENTS OF PLAINTIFF LYDIA CARRANZA
